OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), appeal dismissed, without costs, upon the ground that the portion of the order of the Appellate Division, which reversed Family Court blood test orders, does not finally determine the proceeding within the meaning of the Constitution, and upon the further ground that the portion of the order of the Appellate Division which modified the Family Court support order did not modify in a “respect, which is within the power of the court of appeals to review” (CPLR 5601, subd [a], par [iii]; Klein v Klein, 40 NY2d 582).